DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 6; the word “activator” should be changed to --actuator-- for proper antecedent basis. 
Appropriate correction is required.

Drawings
2.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (source of cryogen, manifold, conduit connecting the source of cryogen to the manifold, plurality of injection nozzles, signal processing circuitry, programmable logic controller (PLC), and secondary valve) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
3.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 17 and 18 lack written description because there is insufficient structure in the specification to support the specialized function of “signal processing circuitry”. Applicant' s specification describes that “signal processing circuitry may include a controller, such as a emphasis added) Halliburton Energy Services. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement, see MPEP 2161.01 (I) A generic reference to hardware alone or hardware with “software” is not sufficient support for specialized functions. For the reasons stated above, absent an algorithm for performing the intermittent powering the claims lack written description.

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7 and 10-16 is rejected under 35 U.S.C. 103 as being unpatentable over Wager et al. (U.S. PG Pub No.: 2015/0115055 A1), hereinafter referred to as Wager et al. ‘055, in view of Jameson et al. (U.S. PG Pub No.: 2002/0070287 A1), hereinafter referred to as Jameson et al. ‘287.

Regarding claim 1, Wager et al. ‘055 disclose an injection nozzle (100), comprising: a housing having a first internal chamber (108) for receiving a fluid (fuel), and a second internal chamber (114) having an actuator (122)  located therein {as shown in Fig, 1: ¶¶ [0071-0072]}; a valve body (102) having an outlet (106) {as shown in Fig, 1: ¶¶ [0071-0072]}; a stem (116) positioned within the first internal chamber of the housing and having opposed proximal (PE) and distal ends (DE), the proximal end (PE) adapted to contact the activator (122), and wherein the stem is reciprocally movable along its longitudinal axis in the housing to open and close the valve body outlet {as shown in annotated Fig. 1: [0071-0072] and [0075]}.
However, Wager et al. ‘055 fail to disclose the limitations of a sensor configured to receive a signal from the actuator.  
Jameson et al. ‘287 teach: the concept of a sensor (51) configured to receive a signal from the actuator {as shown in Fig. 2: ¶¶ [0014] and [0046]}.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Wager et al. ‘055 in view of Jameson et al. ‘287 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 1, Wager et al. ‘055 as modified by Jameson et al. ‘287 further disclose the limitation of comprising an indicator member (47) in communication with the sensor and configured to have an output indicative of a status of the valve body outlet {see ¶ [0046]}.  

Regarding claim 3, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 1, Wager et al. ‘055 as modified by Jameson et al. ‘287 further disclose the limitation of comprising an inlet (110) in fluid communication with the first internal chamber and configured to receive the fluid {as shown in Fig. 1: ¶ [0071]}. 
 
Regarding claim 4, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 2, Wager et al. ‘055 as modified by Jameson et al. ‘287 further disclose the limitation of wherein the sensor is configured to transmit a signal corresponding to the status of the valve body outlet to the indicator member {see ¶ [0046]}.  

Regarding claim 7, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 1, Wager et al. ‘055 as modified by Jameson et al. ‘287 further disclose the limitation of wherein the sensor is selected from the group consisting of a proximity sensor, and a pressure sensor {see ¶ [0046]}.  

Regarding claim 10, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 1, Wager et al. ‘055 disclose wherein the proximal end (PE) of the stem is configured to transmit a force to the actuator (122) {as shown in annotated Fig. 1:  ¶ [0072]}.  

Regarding claim 11, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 10, Wager et al. ‘055 disclose wherein the proximal end (PE) of the stem is in adjacent contact with the actuator (122) {as shown in annotated Fig. 1: ¶ [0072]}.  

Regarding claim 12, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 1, Wager et al. ‘055 disclose wherein the actuator (122) comprises a compression and expansion member (128/129) {as shown in Fig. 1: ¶¶ [0072] and [0075]}.  

Regarding claim 13, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 12, Wager et al. ‘055 disclose wherein the compression and expansion member comprises a compression spring (128/129) {as shown in Fig. 1: ¶¶ [0072] and [0075]}.  

Regarding claim 14, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 1, Wager et al. ‘055 disclose wherein the actuator comprises a spring-loaded plunger (120) {as shown in Fig. 1: ¶ [0072]}.  

Regarding claim 15, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 14, Wager et al. ‘055 disclose wherein the spring-loaded plunger comprises a groove and a plunger sealing member seated within the groove of the plunger {see ¶ [0072]}.  

Regarding claim 16, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 1, Wager et al. ‘055 disclose wherein the second . 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wager et al. ‘055 and Jameson et al. ‘287 as applied to claim 4 above, further in view of Cerrano (U.S. PG Pub No.: 2016/0078733 A1), hereinafter referred to as Cerrano ‘733.

Regarding claims 5 and 6, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 4, except the limitations of wherein the output of the indicator member comprises a visually perceptible output; and  the visually perceptible output selectively displays a color selected from the group consisting of a first color corresponding to an open position of the valve body outlet, and a second color corresponding to a closed position of the valve body outlet.
Cerrano ‘733 teaches: the concept of  the output of the indicator member (184) comprises a visually perceptible output {see ¶¶ [0007], [0025] and [0032-0034]}; and  the visually perceptible output selectively displays a color selected from the group consisting of a first color (green) corresponding to an open position of the valve body outlet, and a second color (red) corresponding to a closed position of the valve body outlet {see ¶¶ [0025] and [0032-0034]}
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wager et al. ‘055 as modified by Jameson et al. ‘287 in view of Cerrano ‘733 to include the use of a visually perceptible output, in order to facilitate control and operation of the injection nozzle {Cerrano ‘733 - ¶¶ [0023] and [0026]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Wager et al. ‘055 as modified by Jameson et al. ‘287 in view of Cerrano ‘733 to obtain the invention as specified in claims 5 and 6.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wager et al. ‘055 and Jameson et al. ‘287 as applied to claim 1 above, further in view of White (U.S. PG Pub No.: 2015/0047673 A1), hereinafter referred to as White ‘673.

Regarding claims 8 and 9, the combination of Wager et al. ‘055 and Jameson et al. ‘287 disclose and teach the injection nozzle of claim 1, except wherein the fluid comprises a cryogen; and wherein the cryogen is selected from the group consisting of a cryogenic gas, and a cryogenic liquid. 
White ‘673 teaches: the concept of wherein the fluid comprises a cryogen; and wherein the cryogen is selected from the group consisting of a cryogenic gas, and a cryogenic liquid {see method 2}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wager et al. ‘055 in view of White ‘673 to include the use of the cryogen selected from the group consisting of a cryogenic gas, and a cryogenic liquid, in order to facilitate the use of the injection nozzle for feeding a cryogenic medium for refrigerating or freezing food or pharmaceutical products.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Wager et al. ‘055 in view of White ‘673 to obtain the invention as specified in claims 8 and 9.

Conclusion
5.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7152844 B2 to Berghoff; Rudolf Erwin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
02/25/2022